DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0014923 hereinafter Girmscheid in view of U.S. Pre-Grant Publication No. 2016/0248134 hereinafter Morse. 
Regarding Claims 1, 8 and 13, Girmscheid teaches a battery module comprising: battery cells; and a battery cooler [1] that comprises a structure plate (cold plate) [2] (paragraph 38-39), wherein the structure plate (cold plate) [2] has top and bottom plates coupled to the battery cell and configured to circulate a refrigerant (coolant) through flow channels [8] thereof, wherein the structure plate (cold plate) [2] comprises an inlet and outlet ports [6] in fluid communication with the flow channels to absorb heat from the cooling surfaces, the flow channels being formed in a multi-path pattern defined by multiple channel sections that flow one into the other to form a serpentine counter flow pattern (see annotated figure 3 below, paragraphs 42-43), and the flow channels [8] comprising successive first, second, third and 

    PNG
    media_image1.png
    471
    662
    media_image1.png
    Greyscale

Grimscheid teaches a battery module as described above but does not specifically disclose that the battery module comprises a first group of battery cells, a second group of battery cells, and a cold plate arranged between the first and second group of battery cells. 

Regarding Claims 2, 4 and 9-10, the combination teaches that the turbulator can be incorporated into any area of the flow channels of the cooling plate (i.e. some channel sections are free of a turbulator in different embodiments) (paragraphs 46-49 of Morse). 
Regarding Claim 3, the combination teaches that the structure plate (cold plate) [2] comprises a plate-like configuration which is defined by said top and bottom plates and defines first and second cooling surfaces which transfer heat from the battery cells to the refrigerant in the flow channels (see figure 1, paragraph 31 of Morse). 
Regarding Claim 5, the combination teaches that multiple battery cells are coupled to the cooling surfaces (see figure 1, paragraph 31 of Morse). 
Regarding Claims 6 and 11, the combination teaches that the first channel section is disposed along a side edge of the structure plate (cold plate) [2], and the fourth channel section is disposed inwardly adjacent thereto (see figure 3 above). 

Regarding Claims 14 and 15, the combination teaches that the inlet and outlet ports [6] are connected to the flow channels (channel sections) (see figure 3 above) and the tabulator is arranged in the first or second channels sections (paragraphs 46-49 of Morse). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729